IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN RE: ASBESTOS LITIGATION             §
                                       §         No. 629, 2018
LARISSA NAIM and AMANDA                §
STEWART, individually and as           §
Independent Executrixes of the Estates §         Court Below: Superior Court
of ROBERT DALE STEWART and             §         of the State of Delaware
BARBARA JEANETTE STEWART, §
deceased,                              §         C.A. No. N16C-03-281
                                       §
      Plaintiffs Below,                §
      Appellants,                      §
                                       §
      v.                               §
                                       §
UNION CARBIDE CORPORTION,              §
                                       §
      Defendant Below,                 §
      Appellee.                        §

                          Submitted: August 14, 2019
                          Decided: September 26, 2019

Before STRINE, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      This 26th day of September 2019, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its bench rulings dated November 27 and November 28, 2018.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                        Justice